Opinion by
Hurt, J.
§ 345. Appeal bond from justice’s court; solvency of sureties upon cannot be questioned in the appellate court; case stated. Appellee having recovered a judgment in justice’s court against appellant, the latter appealed to the county court, executiiig and delivering to the justice an appeal bond, conditioned, etc., and within the time prescribed by law, and which bond was approved by said justice. In the county court, upon motion of appellee, the appeal was dismissed. One of the grounds of said motion was that the sureties upon said appeal bond were insolvent. Held, that the solvency of the sureties upon an appeal bond cannot be inquired into in the appellate court. When such bond is approved by the court a quo the jurisdiction of the appellate court attaches, and cannot be defeated by showing the insolvency of the sureties. To permit such a procedure would produce great uncertainty. The party appealing would never know with certainty that his appeal would be sustained, and, to render it certain, would have to be prepared with evidence to establish the solvency of his sureties before the appellate court. The other grounds of the motion to 'dismiss the appeal were determined adversely to said motion in Jones v. Spann, ante. §§ 283, 284.
Reversed and remanded.